Exhibit THE BLACK & DECKER CORPORATION AND THE BANK OF NEW YORK, AS TRUSTEE DEBT SECURITIES INDENTURE Dated as of November 16, TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.1 SECTION 1.2 SECTION 1.3 SECTION 1.4 DEFINITIONSOTHER DEFINITIONSINCORPORATION BY REFERENCE OF TRUST INDENTURE ACTRULES OF CONSTRUCTION 1556 ARTICLE II. THE DEBT SECURITIES SECTION 2.1 SECTION 2.2 SECTION 2.3 SECTION 2.4 SECTION 2.5 SECTION 2.6 SECTION 2.7 SECTION 2.8 SECTION 2.9 SECTION 2.10 SECTION 2.11 SECTION 2.12 SECTION 2.13 SECTION 2.14 SECTION 2.15 FORM AND DATINGEXECUTION AND AUTHENTICATIONAMOUNT UNLIMITED; ISSUABLE IN SERIESBOOK-ENTRY PROVISIONS FOR GLOBAL SECURITIESREGISTRAR AND PAYING AGENTPAYING AGENT TO HOLD MONEY IN TRUSTHOLDER LISTSTRANSFER AND EXCHANGEMUTILATED, DESTROYED, LOST OR STOLEN DEBT SECURITIESOUTSTANDING DEBT SECURITIESTEMPORARY DEBT SECURITIESCANCELLATIONPAYMENT OF INTEREST; DEFAULTED INTERESTCOMPUTATION OF INTERESTCUSIP AND ISIN NUMBERS 779111313141416161717171819 ARTICLE III.
